Citation Nr: 1100351	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-34 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). 
38 U.S.C.A. § 7107(a)(2) (West 2002). 

The Veteran served on active duty from February 1943 to November 
1945. He was awarded the Purple Heart Medal and the Combat 
Infantryman's Badge, indicating  combat service. 

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in May 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. The rating decision denied the Veteran's claim for a 
diaphragmatic hernia. 

In August 2010, the Board in part remanded the issue of service 
connection for a diaphragmatic/hiatal hernia for further 
development. In an October 2010 rating decision, the RO granted 
service connection for diaphragmatic hernia and assigned the 
disorder an evaluation of 0 percent. The RO denied entitlement to 
service connection for a hiatal hernia in an October 2010 
supplemental statement of the case. 

FINDING OF FACT

The record contains no evidence that a hiatal hernia was incurred 
in or aggravated by military service.


CONCLUSION OF LAW

A hiatal hernia was not incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 U.S.C.A. 
§§  3.303, 3.304. 3.310 (2010). 



REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which 
it is required to apply. This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.") and 
the Court of Appeals for Veterans Claims (as noted by citations 
to "Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration. Its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002); see also 38 C.F.R. § 19.7 (2010) 
(Implementing the cited statute); see also Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56-57 (1990) (The Board's statement of reasons and bases 
for its findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the claimant 
to understand the precise basis for the Board's decision, as well 
as to facilitate review of the decision by courts of competent 
appellate jurisdiction. The Board must also consider and discuss 
all applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA 
with respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence necessary 
to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim. 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010). VA also 
has a duty to assist the Veteran in obtaining evidence necessary 
to substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).

First, VA has satisfied its duty to notify the Veteran. The 
Veteran filed a claim for a diaphragmatic hernia in December 
2007. In response, VA sent the Veteran a notice letter detailing 
how he could substantiate this claim, what evidence VA was 
responsible for gathering, and how VA determines a disability 
rating and effective date.  Essentially construing the Veteran's 
claim broadly to encompass both the issues of a diaphragmatic 
hernia and a hiatal hernia, in June 2008, VA denied the Veteran's 
claim to reopen for entitlement to service connection for a 
hiatal hernia. In May 2010, the RO issued a supplemental 
statement of the case, denying service connection for a 
diaphragmatic hernia. An August 2008 Board decision remanded the 
issue of entitlement to service connection for a 
"diaphragmatic/hiatal hernia" for a medical nexus examination. 
The Board determined that the "current hernia claim" was "a 
new claim and not a claim to reopen." The RO has since 
adjudicated separately the issues of diaphragmatic and hiatal 
hernia.

Second, VA has satisfied its duty to assist the Veteran. After 
determining for which kinds of hernia the Veteran filed and 
appealed claims, and informing him of such, VA scheduled the 
Veteran for an examination in September 2010 to determine the 
nature and etiology of any hernias. The Board finds that this 
examination is adequate for determining whether the Veteran is 
entitled to service connection for a hiatal hernia, separate and 
apart from the diaphragmatic hernia for which service connection 
has been granted. The examiner reviewed the claims file, which 
includes a VA medical  record from August 1991 indicating a 
hiatal hernia and diagnosis of a hiatal hernia by endoscopy in 
August 2000, which the examiner noted was asymptomatic. The 
examiner met with the Veteran and examined him before determining 
that a hiatal hernia is not related to a diaphragmatic hernia nor 
to any other incident of service.

All VA medical records through October 2010 are associated with 
the claims file. All available service medical records have been 
obtained. Significantly, neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained. 
Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim. 
See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002). 

Service Connection

As noted, the Board has considered the Veteran's claim of service 
connection to encompass both a hiatal hernia and a diaphragmatic 
hernia.  See generally Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding claimant seeking service connection for psychiatric 
disability who has no special medical expertise is not competent 
to provide diagnosis requiring application of medical expertise 
to facts, which include claimant's description of history and 
symptoms, and VA should therefore broadly construe claim for 
service connection for psychiatric disability based on reasonable 
expectations of non-expert claimant). As a result of the Board's 
August 2010 remand, the RO granted service connection for a 
diaphragmatic hernia.  The Board denies the Veteran's claim for 
entitlement to service connection for a hiatal hernia because the 
preponderance of the evidence indicates that the Veteran did not 
incur a hiatal hernia in service and that a hiatal hernia is not 
related to any incident of service. See 38 C.F.R. §§  3.303, 
3.304, 3.310 (West 2010). 
 
The standard of proof to be applied in decisions on claims for 
veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 
2002). A veteran is entitled to the benefit of the doubt when 
there is an approximate balance of positive and negative 
evidence. See 38 C.F.R. § 3.102. When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran prevails. 
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990). The 
preponderance of the evidence must be against the claim for 
benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Generally, in order for a veteran to prevail on the merits for a 
service-connection claim, the Board must find (1) medical 
evidence of current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory law 
or other evidence that an injury or disease was incurred or 
aggravated in combat will be accepted as sufficient proof of 
service connection if the evidence is consistent with the 
circumstances, condition, or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation. Every reasonable doubt shall be resolved in favor of 
the Veteran. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2010). 

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to the 
current disorder. See Libertine v. Brown, 9 Vet. App. 521, 522-23 
(1996). Section 1154(b) does not establish service connection for 
a combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events. See 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996). 

In reviewing the record, the Board must determine the value of 
all evidence submitted, including lay and medical 
evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006). The evaluation of evidence generally involves a three-step 
inquiry. First, the Board must determine whether the evidence 
comes from a "competent" source. Second, the Board must 
determine if the evidence is credible, or worthy of belief. Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible). Third, the Board must 
weigh the probative value of the proffered evidence in light of 
the entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience. 
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person. 38 C.F.R. § 3.159. Lay 
evidence may be competent and sufficient to establish a diagnosis 
of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., the condition is simple, for example, a 
broken leg);

(2) a layperson is reporting a contemporaneous medical 
diagnosis, or;

 (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (finding 
that a medical opinion was not required to prove a nexus between 
a service-connected mental disorder and a drowning that resulted 
in a Veteran's death, when the Veteran's widow claimed the 
Veteran committed suicide due to the service-connected mental 
disorder). 

In ascertaining the competency of lay evidence, the courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997). In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation." See, e.g., Barr v. Nicholson, 21 Vet. App. at 303 
(concerning varicose veins); see also Jandreau, 492 F.3d at 1372 
(a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 
(2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flat 
feet). Laypersons have also been found to not be competent to 
provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions. Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses. 38 
C.F.R. § 3.159(a)(1) (2010). 

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value. In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); 
see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that 
the Board has the "authority to discount the weight and 
probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

VA medical records mention a hiatal hernia in August 1991 and 
contain a diagnosis by endoscopy of a symptomless hiatal hernia 
in August 2000. However, more recent endoscopies (June 2003, 
November 2007) are negative for a diagnosed hiatal hernia, though 
a September 2010 VA examiner stated that hiatal hernia can be of 
a sliding type and may not have been seen at those times. The 
September 2010 examiner diagnosed a small, apparently sliding, 
asymptomatic hiatal hernia, based on a review of the medical 
evidence of the record and examination of the Veteran. Although 
the Veteran carries a current diagnosis of a hiatal hernia, the 
record contains no indication that a hiatal hernia was incurred 
in service or related to any incident of service. 

Although the Veteran sustained a diaphragmatic hernia in service, 
service treatment records contain no indication of a hiatal 
hernia in service. A September 2010 VA medical examiner stated 
that a hiatal hernia is an "entirely separate area" from a 
diaphragmatic laceration sustained in service, for which the RO 
granted service connection for a diaphragmatic hernia in October 
2010. Further, the examiner opined that hiatal hernia "is not 
related" to any injury or hernia of the diaphragm nor to any 
other condition related to service. See 38 C.F.R. § 3.310. 

At a June 2010 Board hearing before the undersigned, the 
Veteran's representative stated that a hernia clearly came after 
the Veteran left service. The Veteran stated that his hernia had 
been diagnosed as a diaphragmatic hernia and that, as far as he 
knew, he had received no treatment for it. Neither the Veteran 
nor his representative offered any information about a hiatal 
hernia, though they were asked to present testimony on the claims 
of entitlement to service connection for hernia before the Board.   
Nowhere in the record has the Veteran contended that a hiatal 
hernia was incurred in or related to any incident of service. 

Although the Veteran served in combat, he is not entitled to 
service connection when the preponderance of the evidence is 
against the claim as to the question of a nexus between the 
claimed disorder and service.  Under 38 U.S.C.A § 1154(b):

In the case of any veteran who engaged in combat with the 
enemy in active service with the military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by 
such service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardship 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded 
in full.  

38 U.S.C.A. 1154(b).

Section 1154(b) does not establish service connection for a 
combat veteran; it aids him by relaxing the adjudicative 
evidentiary requirements for determining what happened in 
service. A veteran must still generally establish his claim by 
competent medical evidence tending to show a current disability 
and a nexus between that disability and those service events. 
Gregory v. Brown, 8 Vet. App. 563, 567 (1996).


As there is no competent, credible, and probative evidence of 
record to indicate a hiatal hernia was incurred in service or is 
related to any incident of service, the preponderance of the 
evidence is against the claim. See Alemany, 9 Vet. App. at 519. 
Accordingly, the claim must be denied. 


ORDER

Entitlement to service connection for a hiatal hernia is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


